Citation Nr: 1031368	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A September 2005 rating decision denied entitlement to service 
connection for low back disability, hypertension, and bilateral 
hearing loss.  In December 2005, the Veteran filed a notice of 
disagreement with the denial of service connection for low back 
disability.  A statement of the case was issued in May 2006, and 
a substantive appeal was received in July 2006.  A September 2006 
rating decision readjudicated and denied entitlement to service 
connection for bilateral hearing loss.  In September 2006, the 
Veteran filed a notice of disagreement with the denial of service 
connection for bilateral hearing loss and the September 2005 
denial of service connection for hypertension.  A statement of 
the case was issued in May 2007 and a substantive appeal was 
received in July 2007.  The Veteran testified at a Board hearing 
in March 2010; the transcript is of record.  

The September 2005 rating decision also denied entitlement to 
service connection for posttraumatic stress disorder (PTSD), and 
the Veteran perfected an appeal.  In a January 2010 rating 
decision, the RO granted entitlement to service connection for 
PTSD, assigning a 50 percent disability rating, effective August 
20, 2004.  The grant of service connection for PTSD constituted a 
full award of the benefit sought on appeal as to that issue.  See 
Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
Neither the Veteran nor his representative submitted a 
jurisdiction-conferring notice of disagreement as to the down-
stream elements of effective date or compensation level within 
the applicable time period.  Thus, those issues are not currently 
in appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Board hearing, the Veteran testified that following his 
active service he was in the Navy Reserves for a two month period 
and was treated for hypertension and was experiencing back 
problems at that time.  The RO should contact the Veteran to 
ascertain the period in which he was in the Navy Reserves and the 
associated reserve unit.  The RO should, then, attempt to verify 
the Veteran's service in the Navy Reserves, and request the 
Veteran's service treatment and/or personnel records from such 
reserve unit.

The Veteran asserts that he underwent treatment related to his 
back at St. Joseph's Hospital in Memphis, Tennessee during 
service in July 1958.  It appears that St. Joseph's Hospital 
merged with Baptist Memorial Hospital - Medical Center in Memphis 
in 1998.  The RO should attempt to obtain the Veteran's July 1958 
treatment records from such facilities.  The Veteran is advised 
that he has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2009).  

The Veteran asserts that he underwent a pre-employment test prior 
to being hired by General Dynamics - Lockheed which may have 
indicated hearing loss.  He also may have undergone testing for 
hearing loss during his employment with General Dynamics - 
Lockheed.  The RO should contact the Veteran and obtain his dates 
of employment with General Dynamics - Lockheed, the address of 
his employer, and attempt to obtain the Veteran's pre-employment 
and employment records from such employer.  

The Veteran asserts in-service noise exposure due to aircraft on 
the flight deck, and he denies the use of in-service hearing 
protection.  In July 2006, the Veteran underwent a VA 
audiological examination.  The examiner opined that hearing loss 
was less likely than not due to service, and the stated rationale 
was "clinical experience and expertise."  While recognizing 
that the examiner is an audiologist, such reasoning is 
insufficient as it does not contain any basis for the negative 
etiological opinion.  In assessing the probative value of this 
opinion, the Board notes that the failure of a physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Tokens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  This is an inadequate opinion and 
remand for a new examination and opinion is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the claim).

A July 1958 service treatment record reflects a blood pressure 
reading of 160/70 following an incident where the Veteran was 
found unconscious.  The July 1959 separation examination reflects 
a blood pressure reading of 110/70.  Post-service treatment 
records reflect a diagnosis of and/or history of hypertension in 
1993.  In light of the elevated blood pressure reading reflected 
in-service, the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed hypertension.  See 
id.

In light of the Veteran's assertion that he injured his back 
during the documented July 1958 in-service incident in which he 
hit his head and lost consciousness, the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
any low back disability.  See id; see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran to ascertain the two-
month period in which he served in the Navy 
Reserves, and the associated reserve unit.  
Also inquire as to the Veteran's dates of 
employment with General Dynamics - 
Lockheed, and address of his former 
employer.

2.	Attempt to verify with the National 
Personnel Records Center (NPRC) the 
Veteran's service in the Navy Reserves, and 
obtain all service treatment and personnel 
records from the Veteran's period of 
Reserve service.  If any such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

3.	After obtaining an appropriate release, 
attempt to obtain the Veteran's treatment 
records from St. Joseph's Hospital, now 
Baptist Memorial Hospital - Medical Center, 
in Memphis, for the period July 1958.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

4.	After obtaining an appropriate release, 
attempt to obtain the Veteran's pre-
employment and employment records from 
General Dynamics - Lockheed.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

5.	AFTER the above development is completed, 
the Veteran should be scheduled for a VA 
audiometric examination to ascertain 
whether he currently suffers from bilateral 
hearing loss disability, as defined by 38 
C.F.R. § 3.385.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  If the 
Veteran suffers from bilateral hearing loss 
as defined by 38 C.F.R. § 3.385, the 
examiner should offer an opinion as to 
whether such hearing loss is causally 
related to service, to include in-service 
noise exposure.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records, 
lay statements of noise exposure in-service 
and post-service, and post-service medical 
findings of bilateral hearing loss.

6.	AFTER the above development is completed, 
schedule the Veteran for an appropriate VA 
examination to ascertain the nature and 
etiology of hypertension.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that 
hypertension had its clinical onset during 
the Veteran's period of service, or is 
otherwise related to such period of 
service.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records 
which reflect a blood pressure reading of 
160/70, and post-service medical findings 
of hypertension.

7.	AFTER the above development is completed, 
the Veteran should be afforded an 
appropriate VA examination to ascertain the 
nature and etiology of low back disability.  
The claims file should be made available to 
the examiner for review in connection with 
the examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that any low 
back disability had its clinical onset 
during the Veteran's period of service, or 
is otherwise related to such period of 
service.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records, 
to include the July 1958 incident, the lay 
statements of the Veteran, and post-service 
medical findings of low back disability.

8.	After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought can 
be granted.  If any benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


